COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                               October 12, 2016
                              No. 10-15-00372-CV
                          EX PARTE MILTON LEE GARDNER
                                       
                                center-4254500
                        From the 77[th] District Court
                            Limestone County, Texas
                           Trial Court No. J-291-A-1
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error is presented.  Accordingly the trial court's Order Denying Application for Writ of Habeas Corpus signed on October 9, 2015 is affirmed.
	It is further ordered that the State of Texas, is awarded judgment against Milton Lee Gardner for the State of Texas's appellate costs that were paid, if any, by the State of Texas; and all unpaid appellate court costs, if any, are taxed against Milton Gardner.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			
3040380-1206500
						By: ___________________________
				Nita Whitener, Deputy Clerk
1006779787783800